                                           Case 5:20-cv-00697-BLF Document 89 Filed 11/20/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     WILLIAM CAIN ET AL, et al.,                         Case No. 20-cv-00697-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING UNOPPOSED
                                   9             v.                                          MOTION TO STAY DISCOVERY
                                                                                             THROUGH FEBRUARY 4, 2021
                                  10     PORCH.COM INC., et al.,
                                                                                             [Re: ECF 88]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ motion to temporarily stay discovery. See Mot, ECF 88.

                                  14   Because Plaintiffs did not respond, this motion is unopposed. The Court GRANTS Defendants’

                                  15   motion and will stay discovery through February 4, 2021, the date Defendants’ motion to dismiss

                                  16   will be heard.

                                  17          Defendants ask for a stay because they have a pending motion for transfer before the

                                  18   Judicial Panel on Multidistrict Litigation (“MDL Panel”). Mot. 1. Defendants ask that the stay be

                                  19   continued either until the MDL Panel decision or this Court rules on its pending motion to dismiss,
                                       which is set to be heard on February 4, 2021. Id. Defendants seek to avoid duplicative or
                                  20
                                       unnecessary discovery and argue that a stay would not prejudice Plaintiffs, avoid hardship to
                                  21
                                       Defendants, and serve judicial economy. Id.
                                  22
                                              District courts have the “discretionary power to stay proceedings.” Lockyer v. Mirant
                                  23
                                       Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. No. American Co., 299 U.S. 248, 254
                                  24
                                       (1936)). This power is “incidental to the power inherent in every court to control the disposition of
                                  25
                                       the cases on its docket with economy of time and effort for itself, for counsel, and for litigants.”
                                  26
                                       Landis, 299 U.S. at 254. “In considering whether a stay is appropriate, the Court weighs three
                                  27
                                       factors: [1] the possible damage which may result from the granting of a stay, [2] the hardship or
                                  28
                                           Case 5:20-cv-00697-BLF Document 89 Filed 11/20/20 Page 2 of 2




                                   1   inequity which a party may suffer in being required to go forward, and [3] the orderly course of

                                   2   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

                                   3   which could be expected to result from a stay.” Gustavson v. Mars, Inc., No. 13-cv-04537-LHK,

                                   4   2014 WL 6986421, at *2 (N.D. Cal. Dec. 10, 2014) (internal quotation marks and citation omitted)

                                   5   (brackets in original). These factors are drawn from the Supreme Court’s decision in Landis v.

                                   6   North American Co., 299 U.S. 248 (1936). Id.

                                   7          While filing a motion before the MDL Panel alone does not result in an automatic stay of
                                       proceedings in this Court, courts in this district do frequently grant stays pending a decision by the
                                   8
                                       MDL Panel. See, e.g., Johnson v. Monterey Fish Co., Inc., No. 18-CV-01985-BLF, 2018 WL
                                   9
                                       2387849, at *1 (N.D. Cal. May 25, 2018). The Court finds that Defendants here have satisfied the
                                  10
                                       Landis factors. First, Plaintiffs, who chose not to oppose this motion, will not suffer any prejudice
                                  11
                                       from a stay of a duration of less than two months. Second, the Court does find that Defendants
                                  12
Northern District of California
 United States District Court




                                       would be forced to engage in duplicative discovery practice if this case were to proceed without a
                                  13
                                       stay while the MDL Panel’s decision is pending. And finally, a stay would promote judicial
                                  14
                                       economy and conserve the Court’s resources. “[I]t appears that a majority of courts have
                                  15
                                       concluded that it is often appropriate to stay preliminary pretrial proceedings while a motion to
                                  16
                                       transfer and consolidate is pending with the MDL Panel because of the judicial resources that are
                                  17
                                       conserved.” Monterey Fish Co., 2018 WL 2387849, at *2 (quoting Rivers v. Walt Disney Co., 980
                                  18
                                       F. Supp. 1358, 1360–62 (C.D. Cal. 1997)).
                                  19
                                              For the foregoing reasons, Defendants’ motion to stay is GRANTED, and discovery shall
                                  20
                                       be STAYED through February 4, 2021.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: November 20, 2020
                                  24
                                                                                        ______________________________________
                                  25                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
